DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 15-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-29 of copending Application No. 16765396. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not comprise different inventive structure or function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim(s) appear to be a foreign translation and are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Below is a listing of rejections under 35 U.S.C 112, however this list is not exhaustive and the claims must be revisited and revised to conform to current US practice.

Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Line 1: the term “normally” is unclear as the metes and bounds of the term are ambiguous.
Line 8 refers to: “the mounting arm”, however line 6 presents: “at least one mounting arm”.  This renders the claim unclear as “the mounting arm” is singular and “at least one mounting arm” may comprise a plurality.  The claims must clearly maintain or transition between pluralities and singularities.  
The claims must be review for other instances similar to the rejection of line 8.  
Lines 9-10 recite: “the plane of the ground” which lacks antecedent basis.
Lines 10-11 recite: “can be” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Line 14 recites: “said tool or groups of tools” however previous references recite: “the tool or groups of tools”. The claims must maintain either “the” or said”. The rest of the claim terms and dependent claim terms must be reviewed for consistency.
Lines 29-32 recites limitations that each articulation allows for limited rotation about axes both parallel to the ground and inline with the forward direction and also limited rotation about a vertical axis.  It is unclear if applicant is defining only two axes about which all the articulations rotate or if each articulation is configured to move about its own horizontal and vertical axes.  Upon review of the specification and drawings it appears that each articulation is capable movement about it own horizontal and vertical axes, however the claim does not recite this limitation clearly.  
Lines 34-37 recites limitations pertaining to the safety movement comprising an upward movement.  The functional limitations of this safety movement are unclear.  It is unclear how the pressure exerts the upward force.  It appears, in view of the speciation, that the lifting means performs the actual upward force upon pressure persisting during the second phase.   
All references to “means” must be removed and reworded unless applicant intends them to be interpreted under 35 U.S.C 112 (f).

Allowable Subject Matter
Claims 15-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goudy (USPN 8713904).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671